DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 and 19-25 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 09/27/2018, 04/03/2019, 04/25/2019, and 10/16/2019 have been taken into account.

	Response to Amendment
In the amendment dated 03/23/2021, the following has occurred: Claims 1-4, 6-10, 13-15, 17, and 20 have been amended; Claim 18 has been canceled; Claims 21-25 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “the rejection relies on references 0, D, and N from the list of references cited in the Pre-Interview Communication. It is unclear what aspects of reference D (Siegel) is relied on in the Office Action given that the Examiner refers to a sensor disclosed by Siegel, but Siegel does not appear to disclose such a sensor. Rather, Siegel is a lug lock for a truck wheel. The reliance on Siegel is likely a typo, but to the extent it is not, Applicant submits that Siegel is non- analogous art to the claimed invention. Therefore, Applicant requests clarification should the Examiner continue to rely on Siegel.” – The rejection 

Applicant’s arguments with respect to claims 1-17 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 03/23/2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-15, 19, 23-28, 35-42, 44, 46-57, and 60-73 of U.S. Patent No. 10/,098,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the allowed claims is encompassed by the pending claims and as such the claims of the allowed patent anticipate the claims of the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “wherein the slot is configured to receive the other engagement elements therein.” and claim 16 states “wherein the engagement element of the lock mechanism is a slot”. However, in regards to this structure the specification states: “As shown in FIGS. 22-23, the cam mechanism 264 may include one or more slots 224 configured to receive a respective second engagement member 256 therein and guide the second engagement members between engaged and disengaged positions.” in paragraph [0039] (emphasis added), and Figs. 22-23 show a locking mechanism that has two slots, with each slot engaging a single engagement member. Nowhere in the specification is a locking mechanism disclosed that has a single slot which is configured to engage the engagement elements of a plurality of engagement members and as such it is clear that the inventor did not have possession of the invention claimed in claims 13 and 16.
	Claim 17 is rejected based on its dependency.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Galant (WO 2014/078966) in view of Fawcett et al. (US Pub. No. 2013/0033380) and Wopinski (US Patent No. 4,882,921).
Regarding Claim 1, Galant discloses a merchandise display system for displaying an article of merchandise comprising: a mount (Galant: Fig. 1-3; 106) configured to be secured to the article of merchandise; a tether (Galant: Fig. 1-3; 108) attached to the mount; a base (Galant: Fig. 1-3; 104) configured to removably support the mount thereon such that the mount is configured to be removed from the base and seated on the base, the base defining an opening (Galant: Fig. 3A-4; 192) configured to receive the tether and allow the tether to extend and retract relative to the base, the base comprising an engagement member (Galant: Fig. 4; 198) configured to releasably lock the mount to the base when the mount is seated on the base, wherein the mount is configured to rotate with respect to the base while locked thereto; a lock mechanism (Galant: Fig. 3-4; 120, 122) in operable engagement with the engagement member and configured to be actuated to cause the engagement member to move inward within the opening for locking the mount on the base in a locked position or outward for unlocking the mount from the base in an unlocked position (Galant: Pg. 7, Ln. 21-31).
Galant fails to disclose a sensor configured to be secured to the article of merchandise and to detect removal of the article of merchandise from the sensor. However, Fawcett teaches (Fawcett: Fig. 6; 26) configured to be secured to an article of merchandise and to detect removal of the article of merchandise from the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount in Galant with the sensor from Fawcett, with a reasonable expectation of success, in order to provide a wireless means mounted to an article of merchandise that can detect when the article or a removable element of the article is removed from a tethered security system, without using continuous monitoring, and activates an alarm as a result of that detection, thereby increasing the security of the system while helping minimize false alarms (Fawcett: [0004], [0012], [0023]).
Furthermore, Galant fails to disclose a plurality of engagement members; and a lock mechanism in operable engagement with a plurality of engagement members and configured to be actuated to cause the plurality of engagement members to move inward within the opening for locking the sensor on the base in a locked position or outward for unlocking the sensor from the base in an unlocked position, wherein the lock mechanism and each of the plurality of engagement members comprises an engagement element, the engagement elements having complementary shapes such that the engagement element of the lock mechanism is configured to  engage the engagement elements of the plurality of engagement members for moving the at plurality of engagement members between the unlocked position and the locked position. However, Wopinski teaches a plurality of engagement members (Wopinski: Fig. 3-4; 41, 43); and a lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) in operable engagement with a plurality of engagement members and configured to be actuated to cause the plurality of engagement members to move inward within an opening (Wopinski: Fig. 3; 37) for locking the mount on the base in a locked position (Wopinski: Fig. 5 [bottom]) or outward for unlocking the mount from the base in an unlocked position (Wopinski: Fig. 5 [top]), wherein the lock mechanism and each of the plurality of engagement members comprises an engagement element (Wopinski: Fig. 3-4; 40, 42, 44-45, 46-47, 48-49, 52-56), the engagement elements (Wopinski: Fig. 3-4; 48-49, 52-56) is configured to engage the engagement elements of the plurality of engagement members for moving the at plurality of engagement members between the unlocked position and the locked position.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base, engagement member, and locking mechanism of Galant with the, opening, engagement members and locking mechanism from Wopinski, with a reasonable expectation of success, in order to provide engagement members that surround a major portion of the sensor structure, and thus provide substantial strength advantage over prior art devices that use a single narrow bar (Wopinski: Col. 6; Ln. 19-25).
Regarding Claim 2, Galant, as modified, teaches the merchandise display system of Claim 21, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) is configured to be rotated less than a complete revolution in order to lock the sensor to the base (Wopinski: Fig. 5).  
Regarding Claim 3, Galant, as modified, teaches the merchandise display system of Claim 21, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) is configured to be rotated with a key (Wopinski: Fig. 4; 60) less than a complete revolution in order to lock the sensor to the base (Wopinski: Fig. 5).  
Regarding Claim 4, Galant, as modified, teaches the merchandise display system of Claim 21, further comprising a key (Wopinski: Fig. 4; 60) configured to rotate the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56).  
Regarding Claim 5, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) comprises a cam mechanism (Wopinski: Fig. 3-4; 52-56).  
Regarding Claim 6, Galant, as modified, teaches the merchandise display system of Claim 1, wherein each of the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) is (Wopinski: Fig. 3; 37).   
Regarding Claim 7, Galant, as modified, teaches the merchandise display system of Claim 1, wherein each of the of engagement members (Wopinski: Fig. 3-4; 41, 43) is configured to engage an engagement member (Galant: Fig. 3-4; 164) of the sensor for locking the sensor on the base.  
Regarding Claim 8, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism is configured to rotate in a first plane, and wherein each of the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) is configured to move inward and outward along a second plane different than the first plane  
Regarding Claim 9, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) is configured to guide the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) between predetermined engaged and disengaged positions.  
Regarding Claim 10, Galant, as modified, teaches the merchandise display system of Claim 1, wherein each of the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) is configured to move radially inward and radially outward.  
Regarding Claim 11, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism comprises a spring (Wopinski: Fig. 3-4; 48-49).  
Regarding Claim 12, Galant, as modified, teaches the merchandise display system of Claim 1, wherein one of the engagement elements is a slot (Wopinski: Fig. 3-4; 46-47).  
Regarding Claim 14, Galant, as modified, teaches the merchandise display system of Claim 12, wherein the lock mechanism is configured to be rotated for moving the slot to cause the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) to move between the locked and unlocked positions.  
Claim 15, Galant, as modified, teaches the merchandise display system of Claim 12, wherein the slot is configured to guide the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) from the unlocked position to the locked position and from the locked position to the unlocked position.  
Regarding Claim 19, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) comprises a plurality of engagement elements (Wopinski: Fig. 3-4; 48-49, 52-56).  
Regarding Claim 20, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) is configured to be rotated for moving the engagement element of the lock mechanism to cause the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) to move between the locked and unlocked positions (Wopinski: Fig. 5).  
Regarding Claim 21, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) is configured to be rotated to cause the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) to move inward within the opening for locking the sensor on the base in the locked position or outward for unlocking the sensor from the base in the unlocked position (Wopinski: Fig. 5).  
Regarding Claim 22, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the engagement element (Wopinski: Fig. 3-4; 48-49) of the lock mechanism is configured to receive the engagement elements (Wopinski: Fig. 3-4; 40, 42) of the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) for moving the plurality of engagement members between the unlocked position and the locked position.  
Regarding Claim 23, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) comprises at least a pair of engagement members positioned radially opposite one another.  
Claim 24, Galant, as modified, teaches the merchandise display system of Claim 1, wherein the plurality of engagement members (Wopinski: Fig. 3-4; 41, 43) are biased towards the unlocked position.  

Regarding Claim 25, Galant discloses a merchandise display system for displaying an article of merchandise comprising: a mount (Galant: Fig. 1-3; 106) configured to be secured to the article of merchandise; a tether (Galant: Fig. 1-3; 108) attached to the mount; a base (Galant: Fig. 1-3; 104) configured to removably support the mount thereon such that the mount is configured to be removed from the base and seated on the base, the base defining an opening (Galant: Fig. 3A-4; 192) configured to receive the tether and allow the tether to extend and retract relative to the base, the base comprising an engagement member (Galant: Fig. 4; 198) 4configured to releasably lock the mount to the base when the mount is seated on the base, wherein the mount is configured to rotate with respect to the base while locked thereto; a lock mechanism in operable engagement with the engagement member and configured to be actuated to cause the engagement member to move inward within the opening for locking the mount on the base in a locked position or outward for unlocking the mount from the base in an unlocked position (Galant: Pg. 7, Ln. 21-31).
Galant fails to disclose a sensor configured to be secured to the article of merchandise and to detect removal of the article of merchandise from the sensor. However, Fawcett teaches a sensor (Fawcett: Fig. 6; 26) configured to be secured to an article of merchandise and to detect removal of the article of merchandise from the sensor. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Galant fails to disclose a plurality of engagement members positioned radially opposite one another and 4configured to releasably lock the sensor to the base when the sensor is seated on the base; and a lock mechanism in operable engagement with the plurality of engagement members and configured to be actuated to cause the plurality of engagement (Wopinski: Fig. 3-4; 41, 43) positioned radially opposite one another and 4configured to releasably lock a mount to a base when the mount is seated on the base; and a lock mechanism (Wopinski: Fig. 3-4; 28-30, 48-49, 52-56) in operable engagement with the plurality of engagement members and configured to be actuated to cause the plurality of engagement members to move inward within an opening (Wopinski: Fig. 3; 37) for locking the mount on the base in a locked position (Wopinski: Fig. 5 [bottom]) or outward for unlocking the mount from the base in an unlocked position (Wopinski: Fig. 5 [top]). [Note: See the rejection of claim 1 for motivation.]

Allowable Subject Matter
Claims 13 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631